PCIJ_AB_62_Lighthouses_FRA_GRC_1934-03-17_JUD_01_ME_02_FR.txt. 40

OPINION INDIVIDUELLE DE M. SÉFÉRIADÉS

Dans l'affaire sur laquelle la Cour vient de se prononcer, il
m'est impossible de me rallier à l'avis de la majorité.

Les raisons qui, notamment, ont déterminé ma dissidence
sont les suivantes:

A. — FAITS.

L'arrêt décrit de façon très exacte les questions de fait;
aussi je m'y réfère entièrement, tout en relevant certains points
déterminant plus particulièrement ma dissidence en faveur de
la thèse opposée.

Dans l'affaire soumise à la Cour, les igtéréts directement
en conflit sont : d’un côté, les intérêts pécuniaires de la Société
en nom collectif Collas & Michel, soutenus par le Gouverne-
ment français, et, de l’autre, les intérêts administratifs et de
défense nationale de la “Grèce.

Plus spécialement, le conflit apparut a la suite des faits
suivants :

Le 14 avril 1913 — calendrier grégorien, le seul dont je
ferai usage —, la Société Collas & Michel et le Gouvernement
turc, ce dernier autorisé par une loi provisoire, signaient un
contrat de concession dite des phares. Ce contrat devait expirer
le 4 septembre 1940 et avait pour objet la prolongation
d’une concession stipulée pour la première fois en 1860, renou-
velée en 1879, puis en 1894; celle de 1894 devait expirer le
4 septembre 1924. Ainsi, la « nouvelle concession » du 14 avril
1913 — et j’emploie ici les termes mêmes du contrat de cette
date — était signée plus de onze ans avant l'expiration du
terme de la concession de 1924; ce fait s’expliquerait a raison
des besoins financiers urgents de la Porte.

Le contrat de concession du 14 avril 1913, signé d’un côté
par les ministres de l’Empire ottoman et de l’autre par
MM. Collas et Michel, ne fut, à cette époque, ni communiqué
au Gouvernement hellénique ni connu par lui. Au surplus, la loi
provisoire de cette méme date, qui autorisait la signature du
contrat de concession, n’a été rendue publique qu’a la suite
de son apparition dans le journal officiel de l’Empire ottoman

portant la date du 27 mai 1913.

40
AI A/B 62 (PHARES). — OP. INDIV. SEFERIADES

Par ailleurs, l’exécution, aussi bien du contrat que de la loi
susindiqués, ne pouvait commencer qu'à dater du 4 septembre
1924, date à laquelle allait expirer le contrat de concession
signé en 1894.

*

- Cependant, déjà bien avant la signature du contrat de conces-

sion du 14 avril 1913, l'administration et Vusufruit des biens
du domaine public d’une partie des territoires de l’Empire otto-
man qu'en des circonstances normales ce contrat aurait pu
viser, avaient échappé à l’Empire.

En effet, dès les premiers jours de la guerre balkanique
(oct. 1912), des territoires turcs sont occupés militairement par
les armées helléniques : Mieux encore, le 31 mars 1913, c’est-
à-dire quinze jours avant la signature du contrat de conces-
sion du 14 avril 1913, les grandes Puissances, parmi lesquelles
la France, par une note collective annoncent au Gouvernement
de l'Empire, qui avait déjà accepté leur médiation, qu'elles « se
sont accordées pour proposer aux États belligérants » que
« tous les territoires situés à l’ouest de la ligne d’Enos à
Midia seront cédés par la Turquie aux États alliés », et que,
quant au « règlement de la question des îles de la mer Égée »,
il serait « laissé à la décision des Puissances ». Sur la base de
cet accord était signé le 30 mai 1913 le Traité de Londres.

« Un échange des ratifications de ce traité ne paraît pas
avoir eu lieu », lit-on dans de Martens (Recueil des Traités,
1915, 3m Série, vol. 8, p. 16, note}. Toutefois, la Grèce et la
Turquie stipulaient, dans l’article 15 du Traité d'Athènes, qu’elles
s’engageaient à maintenir, « en ce qui les concerne, les dispo-
sitions du Traité de Londres du 30 mai 1913 ».

Le Traité d'Athènes fut signé le ret/I4 novembre 1913; il fut
ratifié par une loi turque du 10 novembre 1913 contenant
en entier le texte du traité ratifié; les ratifications ont été
échangées à Athènes le 29 novembre de la même année. L’arti-
cle 5 de ce traité est ainsi conçu:

« Les droits acquis jusqu'à l'occupation des territoires cédés,
ainsi que les actes judiciaires et titres officiels émanant des
autorités ottomanes compétentes, seront respectés et inviolables
jusqu'à preuve légale du contraire. — Cet article ne préjuge en
rien les décisions que pourrait prendre la Commission financière

x

des Affaires balkaniques, siégeant à Paris. »

Treize mois aprés ce traité, exactement le 31 décembre
1914, le Parlement ottoman approuvait la loi provisoire
concernant le contrat des phares du 14 avril 1913. Cette

4x
42 A/B 62 (PHARES). — OP. INDIV. SÉFÉRIADÈS

approbation eut lieu à une époque à laquelle la Turquie et
la France se trouvaient en état de guerre; à une époque où,
d'un côté, les lois françaises punissaient par des peines allant
jusqu’à cinq ans d'emprisonnement la correspondance avec
les pays ennemis, et, de l’autre, la Turquie interdisait même
les correspondances avec les pays ennemis directement ou par
voie de transit (décision du Conseil des Ministres du 27 nov.
1914).

Les choses restèrent ainsi jusqu’à la signature du Protocole XII
du Traité de Lausanne de 1923.

Ce Protocole, signé par l'Angleterre, la France, l'Italie,
la Roumanie, la Grèce et la Turquie, contient notamment
trois articles, les articles premier, 9 et 10, qui sont invoqués
par les Parties en cause et qui sont ainsi conçus :

« Article premier. — Sont maintenus les contrats de conces-
sion, ainsi que Jes accords subséquents y relatifs, dément inter-
venus avant le 29 octobre 1914 entre le Gouvernement ottoman
ou toute autorité locale, d’une part, et, d’autre part, les. ressor-
tissants (y compris les sociétés) des Puissances contractantes
autres que la Turquie.

 

Article 9. Dans les territoires détachés de la Turquie en
vertu du traité de paix en date de ce jour, l’État successeur est
pleinement subrogé dans les droits et charges de la Turquie vis-a-
vis des ressortissants des autres Puissances contractantes et des
sociétés -dans lesquelles les capitaux des ressortissants desdites
Puissances sont prépondérants, bénéficiaires de contrats de
concession passés avant le 29 octobre 1914 avec le Gouvernement
ottoman ou toute autorité locale ottomane. Il en sera de même,
dans les territoires détachés de la Turquie à la suite des guerres
balkaniques, en ce qui concerne les contrats de concession pas-
sés, avant la mise en vigueur du traité par lequel le transfert
du territoire a été stipulé, avec le Gouvernement ottoman ou
toute autorité locale ottomane. Cette subrogation aura effet à
dater de la mise en vigueur du traité par lequel le transfert
du territoire a été stipulé, sauf en ce qui concerne les terri-
toires détachés par le traité de paix en date de ce jour, pour
lesquels la subrogation aura effet à dater du 30 octobre 1918.

Article 10. — Les stipulations de la Section I du présent
Protocole, à Vexception des articles 7 et 8, seront appliquées
aux contrats visés à l’article 9.... »

A la suite de ces événements, d'ordre diplomatique et
juridique, s’est élevée entre la Société Collas & Michel
et le Gouvernement hellénique « une contestation portant sur
la validité à l'égard de la Grèce du contrat de prorogation de
concession intervenu entre ladite société et l’ex-Empire otto-
man le 14 avril 1913 ».

42
43 A/B 62 (PHARES). — OP. INDIV. SEFERIADES

Le Gouvernement français, sous l'empire de la conviction
que les vues de ses ressortissants étaient justes, intervint en
faveur des concessionnaires auprès du Gouvernement hellénique.

Malgré cette intervention, le Gouvernement hellénique per-
sista dans sa manière de voir, d’après laquelle le contrat de
concession d'avril 1913, n’étant ni dûment intervenu ni valable,
ne devrait pas pouvoir lui être opposé.

Aussi, pour mettre fin à cette opposition de conceptions,
le 15 juin 1931 fut signé le compromis en vertu duquel la
Cour permanente de Justice internationale s’est saisie du dif-
férend.

B. — QUESTIONS DE DROIT.

Questions posées à la Cour.

Le compromis en vertu duquel la Cour permanente de
Justice internationale est saisie du présent différend a uni-
quement pour but de faire résoudre par elle « une contesta-
tion portant sur la validité à l'égard de la Grèce du contrat
de prorogation de concession intervenu » le 14 avril 1913
entre la Société Collas & Michel et l’ex-Empire ottoman.
Pour arriver à se prononcer, la Cour doit plus spécialement
examiner si le contrat dont il s’agit « est dûment intervenu »,
étant donné que, dans le cas contraire, il ne saurait être
considéré comme opérant vis-à-vis du Gouvernement hellé-
nique. Cependant, à mon avis, même en supposant le contrat
d'avril 1913 dûment intervenu, rien n’empécherait la Cour
de penser qu’il ne saurait produire ses effets à l'égard de la
Grèce.

Ainsi, pour interpréter ce compromis, je le prends dans
son ensemble, en combinant son préambule avec l’article
premier. .

Ma façon d'interpréter le compromis en le prenant dans
son ensemble n’a du reste rien d’insolite. Elle a été nettement
suivie par la Cour dans son Avis consultatif du 12 août
1922, où je lis textuellement que, pour se rendre compte de
la portée d'un traité, « il faut évidemment lire celui-ci dans
son ensemble, et l'on ne saurait déterminer sa signification
sur la base de quelques phrases détachées de leur milieu et
qui, séparées de leur contexte, peuvent être interprétées de
plusieurs manières 1 ». |

Par ailleurs, sur ce mode d'interprétation, on est généralement
d'accord. MM. Huber et Anzilotti l'ont soutenu dans l'affaire
du Wimbledon. Il n’y a point de dissidence parmi les auteurs.

1 Voir Publications de la Cour, Série B, n98 2 et 3, p. 22.

43
44 A/B 62 (PHARES). — OP. INDIV. SEFERIADES

A la suite de ces réfléxions qui s'imposent, et sur la base
du compromis, les questions suivantes se posent devant ma
conscience :

Le contrat intervenu le rer/14 avril 1913 entre la Société
francaise en nom collectif Collas & Michel et le Gouvernement
ottoman, portant prorogation du 4 septembre 1924 au 4 sep-
tembre 1940 des contrats antérieurs de concession consentis à.
ladite société : a) était-il dûment intervenu, c’est-à-dire réunis-
sait-il toutes les conditions de fond et de forme nécessaires à.
son existence exigées par la loi ottomane pour être définitif
et pouvoir comme tel être opposé à la Grèce ? b) visait-il les
phares situés sur les territoires occupés par la Grèce lors de
sa signature? c) n’a-t-il pas été effectivement désapprouvé, en
ce qui concerne les phares en question ?

A mon avis, le contrat du 1e/14 avril 1913 n’était ni dûment
intervenu, ni même ne visait les phares situés sur les terri-
toires occupés par la Grèce lors de sa signature. Au surplus,
les viserait-il, il a été nettement désapprouvé par la Turquie ;
en conséquence, il ne peut être considéré ni comme valable
à légard de la Turquie, tout au moins en ce qui concerne les
phares dont la jouissance lui échappait lors de la signature de
ce contrat, ni à plus forte raison opérant à l'égard de Ja Grèce.

En effet :

a.

Le contrat de concession du 14 avril 1913 n’était pas à
cette date parfait et définitif entre les contractants; en effet, il
pouvait étre désapprouvé par une nouvelle décision législative,
possibilité prévue par la loi turque elle-méme. Ainsi, il n’était
pas dûment intervenu, les expressions « contrat dûment inter-
venu » ne pouvant avoir, dans le cas qui nous occupe, d’autre
sens que celui d’un contrat parfait et définitif.

Sur tous ces points, je me réfère entièrement à l’argumen-
tation contenue dans l'avis dissident de M. Anzilotti.

Par ailleurs, pour arriver à donner aux mots « dûment inter-
venu » une interprétation contraire à celle donnée par M. Anzi-
lotti, je devrais — et ma conscience juridique s’y oppose nette-
ment —: - ;

a) supprimer le renvoi formel de l’article 10 du Protocole de
Lausanne aux articles premier et 9;

b) considérer le mot « dément », contenu aussi bien dans le
protocole que dans le compromis, comme absolument inutile ;

44
45 A/B 62 (PHARES). — OP. INDIV. SEFERIADES

c) refuser tout recours aux travaux préparatoires de la Confé-
rence de Lausanne, qui cependant seuls éclairent le sens de
cette expression d’éclatante façon ;

d) considérer comme inutile l'article 2 de ce même proto-
cole ; a,

é) dire enfin que la subrogation des Etats successeurs de la
Turquie aux droits et charges de cette derniére signifierait,
d’une part, subrogation aux charges en entier, et de l’autre,
subrogation à une partie seulement des droits qu’avait cette
Puissance.

b et c.

Dans la réalité, le contrat de 1913 et la loi provisoire de
même date — en supposant qu'ils prévoyaient même les phares
situés sur les territoires occupés déjà par la Grèce, question
qui sera bientôt examinée — avaient été nettement désapprou-
vés par une loi turque; cette loi était:

la lot du 10 novembre 1329 (1913), qui ratifiait le Traité
d'Athènes du xe*/14 novembre 1013.

En effet, en nous plaçant en face de la lot provisoire d’avril
1913, et de la lot de novembre, même année, par laquelle le
Traité d'Athènes a été ratifié, nous constatons -— si on sup-
posait que le premier prévoyait également l'exploitation des
phares situés sur les territoires occupés déjà par la Grèce —
que ces deux textes contiennent des dispositions absolument
et nettement contradictoires, car:

a) d’un côté, la lot provisoire aurait accordé à la Société
Collas & Michel la concession de l'exploitation même des phares
situés sur les territoires occupés, et bientôt annexés par la
Grèce ;

6) de l’autre, la loi turque, qui ratifia le Traité d'Athènes,
affirmait simplement mais nettement que la Grèce avait à respec-
ter les droits acquis jusqu'à l’occupañon par elle des territoires
que ce traité lui cédait, excluant ainsi tous droits cédés sur ces
territoires après l'occupation.

Cette contradiction, on ne saurait la nier.

Cependant, nul conflit sérieux ne saurait apparaître à sa suite.
En effet, de toute évidence, la loi provisoire du zrer/r4 avril
1913 aurait pu, en tout ou en partie, être désapprouvée par le
Parlement turc, sans même que cette désapprobation eût pu
faire naître en faveur des bénéficiaires de cette loi des récla-
mations sur la base de la théorie des droits acquis, puisque, de
toute façon, la possibilité de cette désapprobation devait être
prévue, à raison aussi bien de l'essence même des lois provi-
soires, de la loi turque de r910 sur les concessions, ainsi que
des circonstances particulières dans lesquelles la loi provisoire
qui nous occupe fut décrétée.

45
46 A/B 62 (PHARES). — OP. INDIV. SÉFÉRIADÈS

Examinons de plus près cette question.

Sans nul doute, la désapprobation d'une loi provisoire ou
décret-loi peut avoir lieu dans deux hypothèses différentes :

a) Dans l’hypothèse où le Parlement, invité par le Gouverne-
ment à approuver une loi provisoire, refuse expressis verbis
son approbation. Le cas ne s’est jamais — paraît-il — pré-
senté en Turquie, d’après une consultation versée aux débats
par M. l'agent de la République française.

b) Dans l'hypothèse où le Parlement croit superflu « d’approu-
ver des lois provisoires déjà rapportées par le pouvoir exécutif
ou remplacées par d’autres... » L'hypothèse s’est plus d’une
fois présentée en Turquie, d’après la même consultation dont
je cite textuellement la phraséologie.

Ainsi, en Turquie, des lois provisoires ont été maintes fois,
soit rapportées par le pouvoir exécutif, soit remplacées par
d’autres.

La légalité de cette désapprobation n’a jamais été contestée.

Ce fut justement notre cas:

La loi turque qui ratifiait le Traité d'Athènes et notamment
l’article 5 de ce traité, en disant que la Grèce n'avait pas à
respecter les droits acquis après l'occupation par elle des terri-
toires qui lui étaient cédés par ce traité, remplaçait très
nettement la loi provisoire du 14 avril 1913, tout au moins
en ce qui concerne les territoires cédés à la Grèce. Cette loi
turque est du 10 novembre 1329. On peut la trouver dans le
Recueil des lois (turques), volume VII, page 45.

Ainsi, fin novembre 1913, de façon à mon avis indiscu-
table, la loi provisoire turque du 14 avril/27 mai de la même
année, en supposant qu'elle visât même les phares situés sur
les territoires occupés déjà par la Grèce à cette époque, était
on ne peut plus clairement rapportée, remplacée par la loi
turque du ro novembre 1329.

En conséquence, toute approbation ultérieure de la loi
provisoire du mois d’avril ne pouvait viser que la concession
concernant les territoires non cédés a la Gréce par le Traité
d'Athènes,

Au surplus, la loi provisoire de la concession publiée le
27 Mai 1913 envisageait une concession à dater du 4 septembre
1924 jusqu'au 4 septembre 1949, et non point une concession
immédiate sur l'exploitation des phares de l'Empire ottoman,
car cette concession jusqu'en 1924 existait déjà. Ainsi, le
contrat de concession et la loi provisoire y afférente, qui nous
occupent, dont les effets devaient commencer à se produire
à dater du 4 septembre 1924, rapportés, remplacés (j’emploie
toujours les termes de la consultation turque) par la loi de
ratification du Traité de novembre 1913, tout au moins en
ce qui concerne les territoires cédés à la Grèce, doivent être

46
47 A/B 62 (PHARES). — OP. INDIV. SÉFÉRIADÈS

considérés comme n'ayant pas eu un seul jour de vie tant à
l'égard de la Turquie qu'à l'égard de la Grèce:

A l'égard de la Turquie, car, en rapportant la loi provisoire
d’avril-mai 1913, elle n’a fait qu'user d’un droit que lui
reconnaissait sa Constitution même.

A égard de la Grèce, car, somme toute, tout au moins
à cette époque: I) cet État, non seulement n'avait reconnu.
conventionnellement aucun droit quelconque en faveur de
MM. Collas et Michel, mais tout au contraire, par un traité net
et précis, ne s’engageait à respecter sur les territoires qui
lui étaient cédés que les droits acquis jusqu’à l’occupation,
et 2) ce méme Etat ne pouvait juridiquement étre subrogé
a des obligations que l’Empire ottoman lui-même ne recon-
naissait pas comme existant à sa charge, puisque — conformé-
ment à sa Constitution suivie mainte fois par la pratique —
le pouvoir législatif de cet Empire avait rapporté, remplacé
la loi provisoire de la concession qui nous occupe, en ce qui
concerne les territoires occupés par la Grèce, même en sup-
posant que ces territoires. étaient visés par le contrat d’avril

1913.

Par ailleurs, je ne saurais accepter l'avis que les Par-
ties contractantes elles-mêmes, — c’est-à-dire le Gouvernement
turc et la Société Collas & Michel, — en signant la conces-
sion qui nous occupe, aient pu avoir l'intention de grever
de la concession qui allait commencer après onze ans les
territoires occupés par la Grèce à cette époque.

En effet, et d’une part, si le Gouvernement turc avait en
vue ces territoires, il n'aurait Jamais Signé l’article 5 du Traité
d'Athènes, qui exclut nettement ces mêmes territoires de la
concession susvisée. La bonne foi et l'honnêteté sont présumées
exister chez les contractants. C'est là un principe juridique
qui, admis en droit privé, ne saurait être oublié en droit
international. Un homme honnête ne cède pas un objet qu'il
avait déjà lui-même cédé à un autre. Or, rien ne nous permet
de penser que le Gouvernement turc de 1913 avait commis
l’indélicatesse de reconnaître en faveur de la Grèce des droits
que ce même Gouvernement turc avait déjà, quelques mois
auparavant, cédés à d’autres.

Ainsi, l'intention du Gouvernement turc de ne pas étendre
la concession d’avril-mai x913 sur les territoires occupés par
la Grèce à cette époque, territoires qu'il savait pertinemment
qu'il allait perdre définitivement, paraît absolument certaine.

47.
48 A/B 62 (PHARES). — OP. INDIV. SÉFÉRIADÈS

Et il n’en était pas autrement de l'intention des conces-
sionnaires lorsqu'ils signèrent le contrat de 1913. En effet,
s'ils pensaient que la concession stipulée concernait même les
territoires occupés par la Grèce :

a) ils n'auraient pas manqué de protester, voire même de
mettre en mouvement les interventions diplomatiques dès la
signature du Traité d'Athènes, qui contenait l’article 5, traité
qui ne fut point clandestin et qui leur enlevait une partie
de l'étendue de leur concession ;

b) ils n'auraient pas manqué, lorsqu'ils furent invités par
la Commission financière des affaires balkaniques, en juin-
juillet 1913, « à joindre à leurs réponses des notes explicatives
contenant les propositions et réclamations qu'ils se croyaient
en droit de formuler » en leur qualité de concessionnaires de
l'exploitation des phares de l’Empire ottoman, de déclarer net-
tement que ces réclamations devraient s'établir pour la période de
concession restant à courir jusqu’au 3 septembre 1949. Cepen-
dant leur réponse fut tout autre ; elle contenait tout simplement
que «les réclamations pécuniaires que l'Administration des
Phares serait dans l'intention de faire valoir s’établiraient ....
pour la période de concession restant à courir jusqu’au 3 septem-
bre 1924... ». (Voir P.-V. des séances. Paris, Imprim. nation.,
pp. 57-62.) Et c'est également une déclaration analogue qu’on
rencontre dans le rapport du Comité des concessions et contrats
(x8 juillet 1913). En effet, bien que la Société des Phares, nous
dit-on, indique au Comité « les dates de ses contrats successifs,
y compris celui de prolongation du rer/14 avril 1913 », à la
question « quelles réclamations pécuniaires elle serait le cas
échéant dans l'intention de faire valoir », elle répond: « Ces
réclamations s’établiraient comme il suit: pour la période de
concession restant à courir jusqu'au 3 septembre 1924... »
Ainsi, dans le sein même de la Commission financière, en
juillet 1913, c’est-à-dire au lendemain presque de la concession
du mois d'avril, la Société des Phares s’est bien gardée d’affir-
mer, comme droits acquis par elle, autre chose que les droits
que lui reconnaissait la concession qui finissait en septembre 1024.

Dans de telles conditions, l'intention des Parties contrac-
tantes d'avril 1913 de ne pas comprendre dans la prolonga-
tion de la concession allant de 1924 à 1949 les phares situés
sur les territoires occupés par la Grèce bien avant cette époque,
et dont l'annexion avait été déjà décidée à cette époque,
apparaît nette, précise, indubitable.

*
Donc, et pour résumer mon avis sur les questions que j'ai
cru devoir poser devant ma conscience, je me vois obligé

1 Voir ibid., p. 141.
48
49 A/B 62 (PHARES). — OP. INDIV. SEFERIADES

d'affirmer que le contrat du 14 avril 1913 et la loi provisoire
de cette même date, qui font un tout:

a) ne visaient absolument pas les phares situés sur les
territoires occupés à cette époque par la Grèce et qui peu
après lui furent définitivement attribués, l'intention des Parties
les excluant nettement, ainsi qu’il fut avéré par chacune
d'elles ;

b) en supposant même qu'il en fût autrement, l’Empire
ottoman a, par une loi parfaite et définitive postérieure, —
celle de la ratification du Traité d'Athènes, — remplacé la
loi provisoire de 1913, qui, ainsi légalement désapprouvée en
ce qui concerne les territoires occupés par la Grèce en avril
1913, ne réunissait pas les conditions de fond et de forme
nécessaires pour son existence exigées même par la loi otto-
mane ; aussi cette loi provisoire rapportée ne pouvait-elle
être invoquée ni contre la Porte ni, en conséquence, contre
les Etats successeurs de l’Empire ottoman.

IT.

En supposant que le contrat du 14 avril 1913 intervenu
entre la Société française Collas & Michel et le Gouvernement
ottoman était valable entre les contractants, pouvait-il produire
des effets à l'égard de la Grèce, en ce qui concerne les phares
situés sur les territoires occupés militairement par elle, et dont
l'annexion en sa faveur était virtuellement décidée par les
grandes Puissances (et plus particulièrement la France) et
acceptée par la Turquie au moment de la signature du contrat
qui nous occupe ?

Il y.a un principe général de droit qu’on ne saurait oublier
dans le cas qui nous occupe : il se trouve tout entier dans ces
cinq mots: Nemo dat quod non habet.

- Aussi, pour répondre à la question posée, nous devons com-
mencer par nous demander si la Turquie avait, en avril 1913,
l’usufruit et l'administration des biens qui faisaient l’objet du

contrat de cette date; ou même — si elle les avait perdus —
si elle avait pu les récupérer à une époque ultérieure quel-
conque.

En effet, de toute évidence à mon avis, si la Turquie n'avait
plus cet usufruit et cette administration, elle ne pouvait pas
les céder, quelle que fût sa volonté contraire, et malgré toutes
les légalités de forme qu’aurait pu revêtir le contrat de conces-
sion. |

Nemo dat quod non habet.

C'est sur ce principe que se basent plusieurs codes modernes
(voir notamment art. 1599 du Code civil français; art..1459.
du Code civil italien; art. 1507 du Code néerlandais), qui

49
50 A/B 62 (PHARES). — OP. INDIV. SEFERIADES

déclarent clairement que la vente de la chose d’autrui est
nulle.

À la suite de ces réflexions se pose la question de savoir
quelle est l'étendue du pouvoir du pays occupant sur l’adminis-
tration et la perception des impôts en ce qui concerne les terri-
toires qu’il occupe militairement pendant la guerre.

Et, par contre, quels sont les pouvoirs des gouvernements
des pays occupés sur ces mêmes territoires au point de vue de
Padministration et de la perception des impôts.

À cet égard, autant que je sache, nulle divergence parmi les
auteurs.

Sans entrer dans le développement scientifique général de la
question, je prends spécialement les cas d’affermages ou conces-
sions faits sur les biens du domaine public de l'État occupé.

Évidemment, les auteurs ne parlent pas de phares; mais la
question est nettement tranchée par eux à propos de chemins
de fer; je les copie en remplaçant les mots « chemins de fer »
par « phares »:

« L’occupant », nous dit Fauchille (t. II, p. 257), « peut affermer
l'exploitation des phares pour la durée de l’occupation. Mais il ne
peut aliéner les phares, car il n’est pas encore propriétaire, et il ne
le sera que par la conquéte définitive. »

En conséquence, et à plus forte raison pour après la conquête
définitive, l’occupant — c’est-à-dire la Grèce dans notre cas —
aurait pu seul consentir des concessions.

Bien entendu, en affermant, c'est-à-dire en stipulant des
concessions, l'occupant doit respecter les droits acquis; mais
les droits acquis avant l'occupation. En effet, pendant l’oc-
cupation — on ne saurait le nier — l'occupant seul est usu-
fruitier des biens du domaine public des territoires qu’il occupe.
Tous les auteurs, tout au moins ceux que j’ai lus, sont d'accord
sur ce principe général.

Moi-même, dans une note qui se trouve dans le second
volume de mon cours de droit international (p. 407), j’enseigne
nettement, à propos de deux décrets grecs de 1898 concer-
nant la Thessalie, que le gouvernement du pays dont les terri-
toires furent occupés ne saurait édicter des lois administratives
ou financières, concernant ces territaires, que pour le temps
qui commencerait après la cessation de l'occupation.

Pour soutenir le contraire, j’ai entendu citer l’article 55 de
la quatrième Convention de La Haye de 1907. Cependant, cet
article confirme tout simplement ce que je viens d’avancer en
disant que l'État occupant administre les biens publics de l’État
ennemi, et qu'il en est usufruitier. Ce qui veut dire, tout simple-
ment, que ce n’est pas ce dernier. qui les administre.

50
51 A/B 62 (PHARES). — OP. INDIV. SEFERIADES

Or, si l'État dont les territoires sont occupés n’a point,
pendant l’occupation, ni l’usufruit ni l'administration de son
domaine public placé sur ces territoires, de toute évidence il
ne saurait être censé avoir reconquis cette administration
pour une époque où il aurait perdu même la souveraineté des
territoires sur lesquels ces biens se trouvent.

En conséquence, si la Turquie avait perdu l'administration
des territoires et l'usufruit de ses biens du domaine public
se trouvant sur les territoires occupés par la Grèce, bien
longtemps avant le contrat de concession de 1913, et si,
depuis, elle avait perdu jusqu’à la souveraineté de ces mêmes
territoires, comment aurait-elle pu, juridiquement, stipuler
des concessions en faveur de tiers, étant donné que, qui dit
concession dit d’abord cession d’un droit et, en même temps,
procédé éminemment, administratif ?

Contre cette conception juridique des pouvoirs que le droit
des gens reconnaît à l'occupant, on a invoqué les travaux
préparatoires de la Convention de La Haye de 1899, et
notamment les paroles du délégué belge M. Beernaert, qui,
tout en reconnaissant que « les choses se sont toujours passées
ainsi et [qu'il continuera sans doute à en être de même tant
que Vhumamté n'aura pas renoncé à la guerre », concluait
que, selon lui, «il ne faudrait adopter que des disposi-
tions qui, admettant le fait sans reconnaître le droit du vain-
queur, emporteraient l'engagement par celui-ci d’en modérer
l'exercice ». Au surplus, la Conférence abonda dans cette
conception, qui par ailleurs était contenue dans le rapport
de M. Edouard Rolin.

Cependant, en combinant les travaux préparatoires de la
Conférence de La Haye et les termes de l’article 55 de la
Convention V sur les lois et usages de la guerre sur terre,
peut-on vraiment soutenir que ce texte, en disant que l’État
occupant administre les biens publics de l'État ennemi et
quit en est l'usufruitier, ENLÈVE à ce même occupant ces
droits pour reconnaître qu'ils n’appartiennent qu'à l'État
souverain ? À mon avis, une telle interprétation de l’article 55,
si elle était exacte, devrait être considérée comme formulant
des règles absolument contradictoires.

Or, ce résultat est inacceptable. L'article 55 de la Conven-
tion V de La Haye, en reconnaissant à l'occupant le pouvoir
d'administrer les biens du domaine public de l’État occupé
et d'en jouir comme usufruitier, a eu pour but — c'est
exact — de limiter les pouvoirs de l'occupant, maintes fois
poussés bien plus loin, mais il n'a certainement pas eu pour
but de les annihiler, sans quoi une administration quelconque

e

51
52 A/B 62 (PHARES). — OP. INDIV. SÉFÉRIADÈS

des pays occupés serait impossible. Aussi, lorsqu'on dit que
la Convention de La Haye ne reconnaît nul droit à l’occu-
pant, et que fous les droits continuent à exister en faveur du
pays occupé, on avance une conception assurément inexacte,
me paraît-il du moins, tant en fait qu’au. point de vue du
droit des gens.

Sil en était autrement, l’article 55 de la Convention de
La Haye aurait tout simplement créé un confit insoluble
entre les droits et pouvoirs de l'occupant et ceux du pays
occupé, et si finalement, à la suite de ce conflit, on devait
considérer comme prépondérants les droits du pays occupé,
on devrait reconnaître à ce dernier, après ou même pendant
la guerre, le droit de pouvoir réclamer des indemnités aux
particuliers à qui l’État occupant aurait affermé les biens du
domaine public. Résultat vraiment inadmissible dans l'état
actuel du droit international.

Au demeurant, la question de savoir si les pouvoirs limi-
tés que la Convention de La Haye reconnaît à l'occupant.
constituent, somme toute, des droits, et si ces droits doivent
être considérés comme prépondérants en cas de confit avec
les droits découlant de la souveraineté qui, malgré l’occupa-
tion, continue à exister en faveur du pays occupé, a été
tranchée par une décision arbitrale, statuant sur un cas de
conflit entre les pouvoirs de l’armée occupante et les droits
découlant de la souveraineté du pays occupé.

C'est la fameuse décision de l'arbitrage de Casablanca que
j'ai en vue.

Sans insister sur la défense présentée dans cette affaire par
l’éminent et profondément regretté André Weiss, défense
d'après laquelle «il est universellement admis que l’occupa-
tion militaire d'un pays par une armée étrangère a pour
conséquence immédiate et nécessaire une restriction de la
souveraineté de l’État occupé », je me réfère à la sentence
même, qui, malgré son élégante délicatesse, reconnaissait
nettement, non pas uniquement le pouvoir de fait, mais les
droits de l'occupant, qui — en conflit avec les droits décou-
lant de la souveraineté légale du pays — devaient prédominer.

L'avis contraire en vertu duquel, juridiquement, l'Etat
dont les territoires sont occupés militairement — voire même
animo domine, ainsi qu'il en est dans le cas qui nous occupe
— a le droit, la veille. de la reconnaissance par lui-même
du démembrement de ses territoires occupés, de stipuler
des concessions expirant après un demi-siècle, monnayant
ainsi tous les revenus futurs de ces territoires, conduirait
au résultat inadmissible de mettre l'État successeur dans
l'impossibilité, faute de revenus, de pourvoir aux besoins
administratifs les plus élémentaires des territoires qu'il aurait
acquis.

52 -
53 A/B 62 (PHARES). — OP. INDIV. SÉFÉRIADÈS

Ainsi, d’après mon avis, conformément au droit des gens
universellement accepté, et confirmé par l’article 55 de la
Convention de La Haye, le pays occupant, ayant l’administra-
tion et Vusufruit des biens du domaine public du pays
occupé, seul a le pouvoir d'accorder des concessions pouvant
produire des effets aussi longtemps que l'occupation dure. Tant
pis pour la spéculation et tant pis pour les besoins financiers
des pays démembrés. Les revenus d’un territoire doivent
être uniquement destinés à subvenir aux besoins de ces
territoires mêmes. C’est un axiome de morale juridique que
le droit international ne saurait ignorer.

Evidemment, les règles du droit international commun,
telles que je viens de les présenter, peuvent être modifiées
par des accords conventionnels contraires, conclus entre
les deux pays; mais, avant que ces accords conventionnels
n'apparaissent, ces règles ne sauraient être considérées comme
ayant été écartées.

Aussi, dans le cas qui nous occupe, rien ne nous fait
présumer qu'elles ont été écartées lors de la signature du
contrat de concession de 1013; tout au contraire, c'est sur
la base de ces conceptions que les Parties contractantes
n'ont pu avoir un seul moment l'intention — fait avéré —
d'étendre sur la chose d'autrui le contrat qu’elles signaient.
Et c'est sur la base de ces mêmes règles : 1} que le
Traité d'Athènes (art. 5) — traité expressis verbis ratifié
par une loi turque — ne mettait à la charge de la Grèce
que les droits acquis jusqu’à l’occupation, et 2) que, devant
la « Commission financière des affaires balkaniques », siégeant
à Paris pendant la même année, Ia Société des Phares
n’a élevé aucune réclamation pour le délai allant au delà
de 1924; c’est-à-dire aucune réclamation basée sur le contrat
de IgI3.

* * *

Telle était, de façon absolument certaine, d’après mon
avis, la situation morale et juridique de la question qui
nous occupe en .I913.

Cette situation a-t-elle été modifiée à la suite du Protocole XII
de Lausanne ?

D'après mon avis, certainement son.

En effet, à mon avis, pour qu'on pit appliquer ce texte
dans le cas qui nous occupe, tout au moins les conditions
suivantes étaient absolument nécessaires :

I) qu'il y ait eu, avant la signature de ‘cet acte, un
contrat de concession signé par la Porte, s'étendant sur les terri-
toires détachés de la Turquie soit à la suite du Traité de
Lausanne, soit à la suite des guerres balkaniques ;

53
54 A/B 62 (PHARES). — OP. INDIV. SEFERIADES

2) que ce contrat fût dûment intervenu (art. x du Protocole
de Lausanne) ;

3) que ce contrat fût valable.

Or, sans entrer de nouveau dans l'examen minutieux de
ces conditions, il me paraît ressortir nettement des explica-
tions qui précèdent :

Que le contrat de concession du 14 avril 1913 ne pouvait
être conçu, et n'a pas été conçu, comme s'étendant sur les
territoires occupés par la Grèce à cette époque qu’en consé-
quence, il n'y a même pas eu de contrat de concession concer-
nant ces territoires.

Que cette conception des Parties a été nettement avérée
par elles-mêmes, soit en signant le Traité d'Athènes, soit en
restreignant leurs réclamations jusqu'à 1924 lorsque la Com-
mission financière de 1913 leur posa la question.

Que ce contrat, existât-il, n'était pas dûment intervenu
{voir avis dissident de M. Anzilotti), car de toute façon, pour
qu'il fût considéré comme dûment intervenu, une loi turque
définitive était nécessaire.

Que la loi provisoire turque — ou décret-loi — qui accom-
pagnait ce contrat, non seulement n’a pas été approuvée par
le Parlement turc avant le Traité d'Athènes, mais tout au
contraire nettement désapprouvée par la loi turque qui ratifiait
ce traité.

Qu’ainsi la loi de ratification de ce traité doit être consi-
dérée, suivant la pratique même suivie en Turquie et constatée
par la consultation versée aux débats, comme ayant rapporté
la loi provisoire antérieure.

En effet, les termes de l’article 5 du Traité d’Athénes,
contenu en entier dans la loi turque de ratification, sont en
opposition franche avec le contenu du contrat de 1913.

Dans les conditions qui précèdent, mon éducation juri-
dique me défend absolument d’accepter jusqu’à l'existence
même d’un contrat de concession — et surtout d’un contrat
de concession dûment intervenu ou même simplement valable
— passé entre le Gouvernement turc et la Société Collas
& Michel, qui, aux termes du Protocole XII de Lausanne,
pourrait faire naître des obligations soit à la charge de la
Turquie, soit, et à plus forte raison, à la charge de la Grèce,
en ce qui concerne les territoires occupés par cette dernière
Puissance en avril 1973.

54
55 A/B 62 (PHARES). — OP. INDIV. SEFERIADES

*
* *

x

La Cour, pour répondre affirmativement a la question. qui
lui est posée par le compromis, basa sa décision sur l’article 9
du Protocole XII; aussi ne pouvait-elle évidemment avoir en
vue dans son arrêt que l'étendue des obligations mises par ce
dernier texte à la charge de la Grèce.

C'est-à-dire qu'elle ne pouvait que déclarer :

Que la Grèce, Etat successeur de la Turquie, devrait être
considérée, en ce qui concerne les concessions, comme subrogée
aux « droits et charges » existant déjà en faveur ou pesant sur
la Turquie et en ce qui concerne les territoires détachés de cette
dernière pour lui être attribués, soit en vertu du Traité de
Lausanne, soit à la suite des guerres balkaniques.

Ainsi, à mon avis, la Cour devrait exclure nominativement :
a) les territoires qui, bien que rattachés à la Grèce à la suite
des guerres balkaniques ou postérieurement, avaient cessé de
faire partie effective des territoires de l’Empire ottoman déjà
avant les guerres balkaniques; 0) les territoires attribués à la
Grèce par d’autres Puissances que la Turquie.

La Cour, considérant cependant que le compromis ne lui
demandait qu’un arrêt de principe, n’a pas cru devoir déter-
miner nominativement quels sont les territoires visés par elle
dans son arrêt, réservant son opinion sur ce point.

Ainsi, la question de cette détermination reste entière. Il est

\

à espérer que les Parties arriveront à s’entendre.

Toutefois, le soussigné aurait préféré que la Cour tranchât
définitivement tout ce conflit en invitant les Parties à s’expli-
quer. Faute de ce faire, la réponse contenue dans l'arrêt paraît
au soussigné infra petita.

Malgré ces réflexions et au point de vue de la justice, le
soussigné considère la réserve de la Cour comme à la fois et

parfaitement justifiée et parfaitement suffisante; aussi ne sau-
rait-il ne pas s’y rallier.

(Signé) SEFERIADES.

55
